DETAILED ACTION
This action is a response to an application filed 9/24/2019 in which claims 1-20 and 28 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 7, 10, 12-14, 17 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Panteleev et al. (WO 2017/026977), herein Panteleev.
As to claim 1, Panteleev teaches a terminal device for use with a wireless telecommunications system, the terminal device comprising:
 a transmitter (Panteleev 
fig 7 (106) RF circuitry); 
a receiver configured to receive a measurement radio signal from each of one or more potential relay nodes of the wireless telecommunications system, each measurement radio signal being transmitted using the same predetermined radio frequency band and identifying the one of the potential relay nodes from which it is transmitted (Panteleev Fig. 7 (106) RF circuitry and page 10 lines 10-29 a relay candidate UE may report to the target UE its cellular measurements for both serving cell and neighboring cells and the measurements may be used to select (identifying) a relay); 

a controller configured (Panteleev Fig. 7 (102) application circuitry (processors)):
 to measure a characteristic of each received measurement radio signal indicative of the suitability of the potential relay node associated with that measurement radio signal for acting as a relay node for relaying a further radio signal between the terminal device (Panteleev page 10 lines 10-29 a relay candidate UE reports its cellular measurements to the target UE) and the measurements may be use to estimate RSRQ which is used to select a relay) and 
infrastructure equipment of the wireless telecommunications system, and based on each received measurement radio signal and its measured characteristic, to determine a suitable one of the one or more potential relay nodes for acting as a relay node for relaying the further radio signal between the terminal device and the infrastructure equipment (Panteleev page 10 lines 10-25 the eNB (infrastructure equipment) receives measurements from candidate relays and  from this a RSRQ is estimated to select a relay) and 
to control one of the transmitter to transmit the further radio signal to the infrastructure equipment via the determined relay node and the receiver to receive the further radio signal from the infrastructure equipment via the determined relay node (Fig 6 intercell relay transmit to infrastructure equipment via the relay and receive from the infrastructure equipment via the relay)  

As to claim 10, Panteleev teaches a terminal device for use as a relay node in a wireless telecommunications system, the terminal device comprising
 a transmitter configured to transmit a measurement radio signal to a further terminal device of the wireless telecommunications system configured to use the terminal device as a relay node for relaying a further radio signal between the further terminal device (Panteleev Fig. 7 (106) RF circuitry and page 10 lines 10-29 a relay candidate UE may report to the target UE its cellular measurements for both serving cell and neighboring cells and the measurements may be used to select (identifying) a relay); 
 and 
infrastructure equipment of the wireless telecommunications system, wherein the transmitted measurement radio signal: 
identifies the terminal device (Panteleev Fig. 7 infrastructure equipment and page 10 lines 10-29 a relay candidate UE may report to the target UE its cellular measurements for both serving cell and neighboring cells and the measurements may be used to select (identifying) a relay); 
(Panteleev page 10 lines 10-25 the eNB (infrastructure equipment) receives measurements from candidate relays and  from this a RSRQ is estimated to select a relay); and 
is transmitted using the same predetermined radio frequency band as usable for transmission of a measurement radio signal by one or more further potential relay nodes of the wireless telecommunications system, each of these measurement radio signals identifying the one of the one or more further potential relay nodes from which it is transmitted and comprising a characteristic measurable by the further terminal device and indicative of the suitability of the one of the one or more further potential relay nodes from which it is transmitted for acting as a relay node for relaying a further radio signal between the further terminal device and the infrastructure equipment (Panteleev Fig. 7 (106) RF circuitry and page 10 lines 10-29 a relay candidate UE may report to the target UE its cellular measurements for both serving cell and neighboring cells and the measurements may be used to select (identifying) a relay); 

As to claim 20, Panteleev teaches a Infrastructure equipment for use with a wireless telecommunications system comprising a first terminal device and one or more second terminal devices (Panteleev Fig. 6 eNB, target UE and Relay UE)
the first terminal device being configured to receive a measurement radio signal from each of the one or more second terminal devices, each measurement radio signal being transmitted using the same predetermined radio frequency band and identifying the one of the second terminal devices from which it is transmitted, to measure a characteristic of each received measurement radio signal indicative of the suitability of the second terminal device associated with that measurement radio signal for acting as a relay node for relaying a further radio signal between the first terminal device and the infrastructure equipment (Panteleev page 10 lines 10-29 a relay candidate UE may report to the target UE its cellular measurements for both serving cell and neighboring cells and the measurements may be used to select (identifying) a relay from this a RSRQ is estimated); 
 and, 
based on each received measurement radio signal and its measured characteristic, to determine a suitable one of the one or more second terminal devices for acting as a relay node for relaying the further radio signal between the first terminal device and the infrastructure equipment and to one of transmit the further radio signal to the infrastructure equipment via the determined second terminal device and receive the further radio signal from the infrastructure equipment via the determined second terminal device, the infrastructure equipment comprising a transmitter configured to transmit a radio signal to the first terminal device comprising information indicative of the predetermined radio frequency band (Panteleev Fig. 7 and page 10 lines 10-29 from this a RSRQ is estimated to select a relay and Fig. 6 terminal receives signal and page 7 last paragraph the eNB configures the UE to carry out measurements and may configure time-frequency resources used for this channels (indicative of a radio frequency band)); 
As to claim 28, Panteleev teaches circuitry for a terminal device for use as a relay node in a wireless telecommunications system, 
the circuitry comprising transmitter circuitry, receiver circuitry and controller circuitry (Panteleev fig 7 (106) RF circuitry and application circuitry); 
wherein the controller circuitry is configured to control the transmitter circuitry to transmit a measurement radio signal to a further terminal device of the 8Docket No. 13199US01 Preliminary Amendment wireless telecommunications system configured to use the terminal device as a relay node for relaying a further radio signal between the further terminal device and infrastructure equipment of the wireless telecommunications system, wherein the transmitted measurement radio signal: identifies the terminal device (Panteleev Fig. 7 (106) RF circuitry and page 10 lines 10-29 a relay candidate UE may report to the target UE its cellular measurements for both serving cell and neighboring cells and the measurements may be used to select (identifying) a relay);
comprises a characteristic measurable by the further terminal device and indicative of the suitability of the terminal device for acting as a relay node for relaying a further radio signal between the further terminal device and the infrastructure equipment (Panteleev page 10 lines 10-25 s a RSRQ is estimated to select a relay); and
 is transmitted using the same predetermined radio frequency band as usable for transmission of a measurement radio signal by one or more further potential relay nodes of the wireless telecommunications system, each of these measurement radio signals identifying the one of the one or more further potential relay nodes from which it is transmitted and comprising a characteristic measurable by the further terminal device and indicative of the suitability of the one of the one or more further potential relay nodes from which it is transmitted for acting as a relay node for relaying a further radio signal between the further terminal device and the infrastructure equipment (Panteleev Fig. 7 (106) RF circuitry and page 10 lines 10-29 a relay candidate UE may report to the target UE its cellular measurements for both serving cell and neighboring cells and the measurements may be used to select (identifying) a relay a RSRQ is estimated to select a relay); 

As to claim 2, Panteleev teaches a terminal device according to claim 1, wherein the predetermined radio frequency band is a predetermined narrowband with a bandwidth defined by that of a predetermined number of physical resource blocks (PRBs) adjacent to each other in the frequency domain (Panteleev page 6 lines 22- 25 for each SL-RSSI measurement pattern the eNB may configure the UE to perform narrowband measurements and provide the frequency resource configuration over which the measurements may be done)

As to claim 3, Panteleev teaches a terminal device according to claim 1, wherein the receiver is configured to receive radio signals transmitted over a bandwidth no greater than that of the predetermined radio frequency band (Panteleev page 7 line 33-35 page 8 line 1 the eNB may configure the UE to carry out sidelink RSRP measurements over different sidelink channels and the eNB may configure the D2D receivers with time-frequency resources used for these channels)

As to claim 5, Panteleev teaches a terminal device according to claim 3, wherein the further radio signal transmitted to or received from the infrastructure equipment via the determined relay node is transmitted to or received from the determined relay node using a radio frequency band associated with the determined relay node, each of the plurality of potential relay nodes being associated with a respective radio frequency band for transmission of the further radio signal (Panteleev page 8 lines 24-27 the SL-RSRQ measurements may characterize a sidelink quality corresponding to a particular time-frequency resource for a particular transmission point and lines 29-31 the measurements may be used to make a decision as to the best sidelink transmission point in the case of relaying over the sidelink)
As to claim 7, Panteleev teaches a terminal device according to claim 1, wherein the measurement radio signals transmitted from the one or more potential relay nodes are each transmitted at a different respective time (Panteleev page 4 lines 19-21 the three different D2D transmitters have three different time resource patterns of transmission)
As to claim 12, Panteleev teaches a terminal device according to claim 10, wherein the further terminal device is configured to receive radio signals transmitted over a bandwidth no greater than that of the predetermined radio frequency band (Panteleev page 7 line 33-35 page 8 line 1 the eNB may configure the UE to carry out sidelink RSRP measurements over different sidelink channels and the eNB may configure the D2D receivers  with time-frequency resources used for these channels)

As to claim 13, Panteleev teaches a terminal device according to claim 12, the terminal device comprising a receiver, wherein one of the transmitter is configured to transmit the further radio signal to the further terminal device and the receiver is configured to receive the further radio signal from the further terminal device using a radio frequency band associated with the terminal device, each of the terminal device and one or more further potential relay nodes being associated with a respective radio frequency band for transmission of the further radio signal (Panteleev page 8 lines 24-27 the SL-RSRQ measurements may characterize a sidelink quality corresponding to a particular time-frequency resource for a particular transmission point and lines 29-31 the measurements may be used to make a decision as to the best sidelink transmission point in the case of relaying over the sidelink)

As to claim 14, Panteleev teaches a terminal device according to claim 13, wherein the transmitter is configured to transmit a further measurement radio signal to the further terminal device, the transmitted further measurement radio signal being transmitted using the radio frequency band associated with the terminal device and comprising a characteristic measurable by the further terminal device and indicative of the suitability of the terminal device for acting as a relay node for relaying a further radio signal between the further terminal device and the infrastructure equipment (Panteleev page 8 lines 24-27 the SL-RSRQ measurements may characterize a sidelink quality corresponding to a particular time-frequency resource for a particular transmission point page 10 lines 10-25 s a RSRQ is estimated to select a relay);

As to claim 14, Panteleev teaches terminal device according to claim 10, wherein the measurement radio signals transmitted by the terminal device and the one or more further potential relay nodes are each transmitted at a different respective time (Panteleev page 4 lines 19-21 the three different D2D transmitters have three different time resource patterns of transmission)

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panteleev and Wang et al. (Pub. No.: 2014/0308954), herein Wang.

As to claim 4, Panteleev teaches a terminal device according to claim 3, 

Panteleev does not teach

wherein the receiver is configured to receive radio signals transmitted from infrastructure equipment of the wireless 4Docket No. 13199US01 Preliminary Amendment telecommunications system using a different radio frequency band to the predetermined radio frequency band and to periodically switch to receiving radio signals transmitted using the predetermined radio frequency band

However Wang does teach

wherein the receiver is configured to receive radio signals transmitted from infrastructure equipment of the wireless 4Docket No. 13199US01 Preliminary Amendment telecommunications system using a different radio frequency band to the predetermined radio frequency band and to periodically switch to receiving radio signals transmitted using the predetermined radio frequency band (Wang [0035] the UEs receive from the eNB on the cellular band  and [0037] can switch to the shared band (predetermined band))

It would have been obvious before the effective filing date to combine the teachings of Panteleev and Wang Because Wang [0069] teaches us In order to efficiently and reasonably utilize the shared band won in the contention 412, .



Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panteleev and Wallentin et al. (Pub. No.: 2019/0239132), herein Wallentin.
As to claim 6, Panteleev teaches a terminal device according to claim 5, wherein: the receiver is configured to receive a further measurement radio signal from the determined relay node, the received further measurement radio signal being transmitted using the radio frequency band associated with the determined relay node (Panteleev page 8 lines 24-27 the SL-RSRQ measurements may characterize a sidelink quality corresponding to a particular time-frequency resource for a particular transmission point); and
 the controller is configured to measure a characteristic of the received further measurement radio signal indicative of the suitability of the determined relay node for acting as a relay node for relaying a further radio signal between the terminal device and the infrastructure equipment (Panteleev page 10 lines 10-25 s a RSRQ is estimated to select a relay);

Panteleev does not teach
wherein if the controller determines, based on the measured characteristic, that the determined relay node is no longer suitable for acting as a relay node for relaying a further radio signal between the terminal device and the infrastructure equipment, the controller is configured to control the receiver to switch to receiving radio signals transmitted using the predetermined radio frequency band or to receiving radio signals transmitted from infrastructure equipment of the wireless telecommunications system using a different radio frequency band to the predetermined radio frequency band

However Wallentin does teach
 wherein if the controller determines, based on the measured characteristic, that the determined relay node is no longer suitable for acting as a relay node for relaying a further radio signal between the terminal device and the infrastructure equipment, the controller is configured to control the receiver to switch to receiving radio signals transmitted using the predetermined radio frequency band or to receiving radio signals transmitted from infrastructure equipment of the wireless telecommunications system using a different radio (Wallentin [0187]-[0188] switch from relay 1 to relay 2)

It would have been obvious before the effective filing date to combine the teachings of Panteleev and Wallentin because Wallentin [0187]-[0194] teaches us the signal strength of relay 2 may be higher or relay 1 may not be interested in doing relaying.



Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panteleev and Dumpala et al. (Pub. No.: 2017/0027009), herein Dumpala.

As to claim 8, Panteleev teaches a terminal device according to claim 1,

Panteleev does not teach

wherein the measurement radio signals transmitted from the one or more potential relay nodes are each encoded using a different respective code

However Dumpala does teach
 wherein the measurement radio signals transmitted from the one or more potential relay nodes are each encoded using a different respective code (Dumpala [0062] unique code for each candidate relay)

It would have been obvious before the effective filing date to combine the teachings of Panteleev and Dumpala, because Dumpala [0062] teaches us this can used to identify relays.

Claim 18 is rejected for the same reasons stated in claim 8.


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panteleev and You et al. (Pub. No.: 2018/0287761), herein You.


As to claim 9, Panteleev teaches a terminal device according to claim 1, wherein the measurement radio signals transmitted from the one or more potential relay nodes (Panteleev page 6 lines 22- 25 for each SL-RSSI measurement pattern the eNB may configure the UE to perform narrowband measurements and provide the frequency resource configuration over which the measurements may be done)

Panteleev does not teach

are each transmitted using a different respective frequency sub-band of the predetermined radio frequency band

However You does teach
are each transmitted using a different respective frequency sub-band of the predetermined radio frequency band (You [0158] the UEs use their respective subbands different from each other)

It would have been obvious before the effective filing date to combine the teachings of Panteleev and You because You [0158] teaches us this a method for reducing cost.
Claim 19 is rejected for the same reasons stated in claim 9.

As to claim 11, the combination of Panteleev and You terminal device according to claim 10, wherein the predetermined radio frequency band is a predetermined narrowband with a bandwidth defined by that of a predetermined number of physical resource blocks (PRBs) adjacent to each other in the frequency domain (You [0158] a subband (narrowband) for operating the MTC UE may be located in the center e.g., 6 center PRBs)

It would have been obvious before the effective filing date to combine the teachings of Panteleev and You for the same reasons stated in claim 9


Claim 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panteleev and Meyer et al. (Pub. No.: 2008/0089314)

As to claim 15, Panteleev teaches the terminal device according to claim 14, 

Panteleev does not teach

wherein the transmitter is configured to transmit the further measurement radio signal more frequently at a first time at which a strength or quality of radio signals transmitted by the infrastructure equipment is lower and less frequently at a second time at which the strength or quality of radio signals transmitted by the infrastructure equipment is higher

However Meyer does teach

wherein the transmitter is configured to transmit the further measurement radio signal more frequently at a first time at which a strength or quality of radio signals transmitted by the infrastructure equipment is lower and less frequently at a second time at which the strength or quality of radio signals transmitted by the infrastructure equipment is higher (Meyer Fig. 8 and [0051] link quality is used as indicator for retransmission)

Because Meyer [0049] teaches us the link quality indicators are parameters of the kind used for selection of modulation and/or coding schemes. The transmission status can, for example, be determined by the value or behavior of parameters related to the modulation and/or FEC. As an example, assume that transmission takes place with 64 QAM and code rate 3/4 and the link quality indicator(s) indicates that a lower modulation and/or stronger FEC, such as QPSK and code rate 1/2, should be used. Then, this is a strong indication that the channel has deteriorated, which may serve as basis for a retransmission decision or recommendation. 

Claim 16 is rejected for the same reasons stated in claim 15.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYANAH S GEORGE whose telephone number is (571)272-8880.  The examiner can normally be reached on 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 572-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AYANAH S. GEORGE
Primary Examiner
Art Unit 2467



/AYANAH S GEORGE/Primary Examiner, Art Unit 2467